ORDER

PER CURIAM
Kenneth Randall Hart (Defendant) appeals from the judgment upon his convictions following a jury trial for three counts of first-degree statutory sodomy,- in violation of Section 566.062, RSMo 2000,1 and one count of first-degree child molestation, in violation of Section’ 666.067. The trial court sentenced Defendant to terms of 20 years’ imprisonment on each of the statutory sodomy convictions and to 15 years’ imprisonment on the, child molestation conviction, all sentences to run. concurrently with the others. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b). " '■ ’ '

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.